 22DECISIONSOF NATIONALLABOR RELATIONS BOARDBankers Club, Inc.andHotel,Motel,Restaurant, Hi-Rise Employees and Bartenders Union,Local 355,AFL-CIO. Case 12-CA-6292May 29, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 30, 1974, Administrative Law JudgeGeorge J. Bott issued the attached Decision in thisproceeding. Thereafter,- the General Counsel and theCharging Party filed exceptions and supportingbriefs. The Respondent filed a"cross-exception and abrief in answer to the exceptions of the GeneralCounsel and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Bankers Club, Inc.,Miami, Florida, its officers, agents, successors, andassigns,shall take the action set forth in the saidrecommended Order.MEMBERJENKINS, concurring and dissenting in part:My colleagues fmd that the Respondent discrimi-natorily discharged employee Angel Hernandez onMarch 1, 1974, because of his union activities. Iagree.In such circumstances, the usual remedy isreinstatementwith full backpay.However,mycolleagues, in agreement with the AdministrativeLaw Judge, deny reinstatement and order backpayonly to March 31, because they conclude that it is"reasonable" to assume that Hernandez would havebeen terminated by that date anyway. I do not agree.Inmy view, the Respondent has not establishedwhen, if ever, after March 1, Hernandez would havebeen discharged for nondiscriminatory reasons.1The Administrative Law Judge relied on theTomahawkandCoca-Colacases. InTomahawk,the unlawful discharge merely accelerated a firmdecision,reached I month before by the employer's board of directors, toreplace the discriminatee for reasonswhollyunrelated to the latter's unionactivities.Similarly,inCoca-Colathe credited testimony established thatthe discriminatory discharge was effected at a time when the employer was218 NLRB No. 7CompareMasco Products, Inc.,198NLRB 424(1972), withTomahawk Boat Manufacturing Corpora-tion,144NLRB 1345 (1963);Coca-Cola BottlingCompany of Sacramento,146 NLRB 1045 (1964).1Indeed, the Administrative Law Judge found onlythat the Respondent decided to replace Hernandezwhen "it was convenient," and, in specificallydiscrediting the testimony of Fidalgo and Riscigno,concluded that "no firm decision" had been reachedto terminate Hernandez on March 1. All thatremains isRiscigno's candid admission that Hernan-dez would have been terminated no later than March4,because an employee-management meeting wasscheduled for that date and Hernandez "would bethere strictly to discuss bringing a union in."Obviously, this explanation of the Respondent'stimetable for Hernandez' unlawful discharge offersus no clue to a schedule for effecting his nondiscrimi-natory discharge. The Administrative Law Judgeconceded as much by concluding that a lawfultermination would have occurred at some "indefin-ite" date (but definitely within 30 days). Thus, it ismanifestly clear that the Respondent has not met itsburden and, having found the unlawful reasons forthe discharge, I do not believe it is for us to engage inconjecture by attempting to divine a time when fortardiness,or for some other valid reason, theRespondent would have lawfully terminated Hernan-dez.Masco, supra.And seeThe Lima LumberCompany,176 NLRB 696, (1969), enfd., 437 F.2d 455(C.A. 6, 1971). Accord:N. L. R.B. v. Remington Rand,Inc.,94 F.2d 862, 872 (C.A. 2), cert. denied 304 U.S.576 (1938).My colleagues, in agreement with the Administra-tive Law Judge, also find that the Respondent's no-solicitation and no-distribution rule is overly broadwith regard to solicitation, but find that its prohib-ition of the distribution of literature "in the customerareas of the restaurant at any time, whether [during]working or non-working time," is not unlawful. As itisestablished that a portion of the restaurant, thebanquet room, is especially reserved before openinghours for the employees' lunch, I would fmd that theno-distribution rule banning distribution of literaturein this area "at any time" is presumptively invalid.But more fundamental to my disagreement with mycolleagues is the fact that they, and the Administra-tive Law Judge, overlook the blatantly discriminato-ry motivation behind the promulgation of the rule.Thus, as the Administrative Law Judge found, therule was admittedly drafted as a direct response toalready training the discrimmatee's replacement.Clearly, thisis not thesituation here.A thirdcase citedby theAdministrative Law Judge,SuperiorGas Service,Inc.,167 NLRB 155 (1967),is inapposite because there wefound insufficient evidence to supporta conclusion that the dischargeoccurredor was acceleratedby unlawfulconsiderations. BANKERS CLUB, INC.23information that an employee was soliciting for theUnion. And during the I day in which the rule was ineffect,Respondent's supervisor confronted employeeSantalla, a well-known union adherent, read the ruleto him, and further warned that there would betrouble if he violated it even though there is noevidence that Santalla engaged in any union solicita-tion or distribution at any time on the Respondent'spremises. As I understand my colleagues' position inprior cases, even if the entire rule werevalidsuchclear evidence of a discriminatory purpose wouldwarrant a finding of unlawful interference. See, e.g.,OIC Corporation,212 NLRB 63 (1974). I would sofind in this case.DECISIONSTATEMENT OF THE CASEGEORGE J. BoTT, Administrative Law Judge: Upon acharge of unfair labor practices filed on March 7, 1974, byHotel,Motel,Restaurant,Hi-Rise Employees and Bar-tendersUnion, Local 355, AFL-CIO, herein called theUnion, against Bankers Club, Inc., herein called Respon-dent or Company, the General Counsel of the NationalLabor Relations Board issued a complaint on May 23,1974, alleging that Respondent had engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) oftheNational Labor Relations Act, as amended, hereincalled the Act. Respondent filed an answer, and a hearingwas held before me at Coral Gables, Florida, on July 23,1974,'at which all parties were represented. Subsequent tothe hearing, Respondent, General Counsel, and the Unionfiled excellent briefs which have been considered.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGSOF FACT1.JURISDICTION OF THE BOARDRespondent is a Florida corporation engaged in theoperation of a private membership club which furnishesfood and beverage service to its members and guests fromits location inMiami, Florida. Respondent opened forbusiness on January 28, 1974. Since the start of its businessoperations toMarch 20, 1974,1 Respondent purchasedgoods valued in excess of $5,000 from suppliers within theState of Florida, who, in turn, purchased such goods ininterstate commerce from outside the State of Florida.Based on the Respondent's salesin a representativeperiod,Respondent's annual gross sales will exceed$500,000, and therefore meets the dollar-volume test of the1The date of the hearing in Case 12-RC-4555.2The facts with respect to Respondent's operations have been takenfrom the findings of the Regional Director in Case 12-RC-4555, dated May7, 1974, of which I have taken official notice.3AlthoughRiscignotestified that he did not see Hernandez leave therestauranton March 1,'and Fidalgo said he did not know where he was at 2p.m. thatday and denied that he handed Hernandez his paycheck, the logicof the situationfavors Hernandez. Respondent's training manual states thatBoard'sstandard for asserting jurisdiction over retailestablishments such as private dinner clubs.Ifind thatRespondentisan employerengaged incommercewithin themeaning ofthe Act and that theBoard will assert jurisdiction in this case.2H. THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The Discharge of Angel Hernandez1.The evidence and some findings of factOn February 4, 1974, Angel Hernandez commencedwork as a part-time waiter at Respondent's restaurant,which, as indicated earlier, opened for business on January28, 1974. Having first spoken with a number of employeesabout their feelings in regard to union organization,Hernandez, a member of the Union for a number of years,telephoned the Union and made arrangements to meetwithMario Barrera, a representative of the Union, onWednesday, February 27, 1974. When he met with Barrera,Hernandez was given blank union authorization cards, andon the following day, he obtained the signatures of 23employees of Respondent at work.On March 1, 1974, Hernandez worked as usual and leftthe restaurant at approximately 2 p.m. He testified, and Icredit his testimony, that General Manager Riscigno andMaitre d' Fidalgo were sitting together at a table when heleft.Since it was payday, he approached them and theygave him his paycheck, wished him goodnight, and saidthey would see him on the following Monday .3That evening, at approximately 7:15 p.m., RiscignotelephonedHernandez at another .restaurant where heworked part time and terminated him. Respondentcontends that it fired Hernandez because he was alwayslate for work and had been warned about it, but thetestimony about Hernandez' working habits is in conflictas is the testimony about what Riscigno told him when hefired him and about what was said when tiscigno andHernandez met on two later occasions.According to Hernandez, after Riscigno told him duringtheMarch 1 telephone call that his services were no longerneeded, he asked him why he was being dismissed AndRiscigno told him it was because he had attempted toorganize a union behind his back. Riscigno also stated,Hernandez testified, that he knew that Hernandez wasworking for the Union, that he had had a bad experiencewith a union in Chicago, and that he did not want to workunder union pressure or have a union telling him what todo.employees' checks are distributed by their supervisor, and Fidalgo admittedthat he usually distributesthem.Riscignoalso admitted that the presentpractice is for the immediate supervisor to distribute paychecks, and hetestified that Fidalgo would "normally" deliver, Hernandez' check to himand "probably" did so on March 1. Moreover, if someone else, gaveHernandez his paycheck, Respondent failed to explain why such person wasnot identified and called to testify. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the same conversation, according to Hernandez,he told Riscigno that he had signed a majority ofemployees for the Union and had sent the cards to theUnion, but he said Riscigno expressed disbelief.Hernandez testified that Riscigno telephoned him at 9a.m.,Saturday, and asked him to meet him at therestaurant and bring the union cards with him. When theymet later that morning, Riscigno admittedly asked Hernan-dez to show him the cards, but Hernandez said he told himthat he had sent them to the Union and was only interestedin being rehired. According to Hernandez, Riscigno arguedthat he wanted to see if he had told the truth about havingsigned up a majority of employees for the Union and calledhim a liar when he repeated that he no longer had thecards. Riscigno once more accused him of organizing forthe Union behind his back, Hernandez said, and statedthat his termination stood.Before Hernandez left the restaurant arrangements weremade for a meeting between Riscigno, Hernandez, and anofficial of the Union on the following Monday, March 4,1974. According to Hernandez, during the meeting, UnionOrganizer Barrera asked Riscigno to recognize the Unionas the employees' representative, but Riscigno declined.Hernandei testified that Barrera also asked Riscigno whyhe had discharged him, and that Riscigno replied that itwas because Hernandez had brought a union into theestablishment and caused the employees to lose confidencein Riscigno. Barrera asked for his ,reinstatement, Hernan-dez said, but Riscigno refused.4It is conceded that at the March 4 meeting, Barrerahanded Riscigno a copy of a letter, which Respondent hadnot yet received, demanding that Respondent recognize theUnion as the employees' statutory representative. Barreraalso testified, but Riscigno contradicted him, that when heaccused Riscigno of discharging Hernandez because of hisunion activities, Riscigno replied that Hernandez had beenfired because he misled 'the employees about the Union,and he (Riscigno)' would get affidavits from the employeesstating that they did not know what they were doing whenthey signed union authorization cards.Respondent's general manager, James Riscigno, admit-ted that he spoke with Hernandez twice on the telephoneand met with him once alone and again in Barrera'spresence,but his version of what was said each timecontradicts theirs in all important areas.'Riscigno testified that during Hernandez' first week ofemployment he told him that he was aware that he hadbeen late for work every day and that he must report forwork on time like all other employees. He said Hernandezreplied that he had some problem in connection withdriving his child to school. Riscigno said that later he toldMaitre d' Fidalgo about his conversation with Hernandezand pressed him 'to have employees adhere to the rules.On Wednesday, February 27, 1974, according to Riscig-no,Fidalgo, after showing him Hernandez' timecard,which revealed that Hernandez had been reporting lateevery day, insisted that Hernandez be terminated becausehe was destroying the morale of others who had to reportat 10 a.m. Riscigno said that he agreed that Hernandezshould be terminated. He testified that he also told Fidalgothat since the restaurant had just opened and was in adifficult stage,he would like to postpone Hernandez'discharge until Friday, March 1.Hernandez worked Thursday and Friday and was lateboth days, but as found above, he was not discharged untilRiscigno reached him Friday night at his other job.Riscigno testified that he intended to discharge Hernandezbefore he left the restaurant Friday, but he did not see himleave, and since he "blew it," he telephoned him at hisother place of employment. He explained that he did notwait until Saturday or Monday to inform Hernandez abouthis dismissal because he did not want him at the restauranton Monday because he thought he would be a disruptinginfluence if he were present and attended a meeting ofemployees that Riscigno had arranged for that day.Riscigno admitted that he had learned from an employeeat approximately 5:30 p.m. on Friday that Hernandez haddistributed union authorization cards to some employees atthe restaurant. He said, however, that when he spoke withHernandez on the telephone at 7:30 p.m., he professedignorance of Hernandez' activities. His version of theconversation was that he immediately informed Hernandezthat he was terminated for tardiness, and that Hernandezreacted by stating that he (Riscigno) would be sorry.Riscigno said'he asked him what he meant, and Hernandezstated that he had obtained union authorization cards fromall the employees. Riscigno said he replied that it made nodifference and that Hernandez could still consider himselfterminated.Riscigno explained his Saturday meeting with Hernan-dez at the restaurant on the grounds that Hernandezrequested him to meet him Monday at the restaurant. Hedid not want Hernandez present at the restaurant Mondaybecause of the employee meeting, and he told Hernandezso, he said. Hernandez then asked to meet with him onSaturday, and promised to bring the union cards with him.Riscigno asked Hernandez if he would be sure to bring thecards, ' and when he assured him that he would, he agreedto meet only on that basis.Hernandez did not bring the union authorization cardsto the restaurant on Saturday,March 2, as he hadpromised, but instead began to talk about union recogni-tion, which Riscigno wanted no part of, he said. Hernandezalso wanted to discuss his job, but Riscigno said he wasonly interestedin seeingthe authorization cards andbecame very upset when Hernandez said he did not havethem. Riscigno testified that he', called Hernandez a liarand accused him of not living up to his "bargain" to bringthe card's for his inspection. He said he told Hernandezthat he no longer wished to discuss anything with him, butwhen Hernandez asked him to meet with him and a unionofficial on Monday, he agreed to do so on condition thatthe meeting not take place until after the Mondaymorningemplpyee meeting was over.On Monday afternoon, March 4, Barrera asked him toreinstateHernandez, but Riscigno said he refused, tellingBarrera that he had fired Hernandez because he wasalways late for work and had been amply warned about it.Maitre d' Frank Fidalgo, a supervisor who hiredHernandez, testified that he informed him when he4There isalso adispute about which side asked to have thismeeting. BANKERS CLUB, INC.employed him that his starting time was 10 a.m. He saidthat because Hernand6z had been late every day of hisemployment he warned him about it twice,the second timeadding that if he did notreform, "measures would be takento straighten it out"According to Fidalgo,Hernandezmentioned having to.drive hisdaughter to school.Fidalgotestified further on direct examination that on Wednesday,February 26,he asked Riscigno to fire Ierhandezimmediately after he discovered that he had been late onthe previous 2 days, but Riscigno explained that sinceRespondent did not have sufficient help, "We may have tohold off because we were in a bind for help.We had justopened-the club and were organizing, and we didh't havetoo much help,and he told me we may have to hold offletting him go." On cross-examination,Fidalgo added thatwhen he spoke with Riscigno about discharging Hernan-dez, Riscigno told him that they"possibly should wait andlet (Hernandez)go at the end of the week."but he thenadded that Respondent was "defmitelyy going to let him goat the end of the week."DennisMurawsky, now employed as a waiter butworking as a bartender at the time,testified that, in themiddle of February 1974; he overheard Fidalgo tellHernandez that he must start coming to work on time.Hernandez testified that he had never been told whattime to report to woik but understood that ' he wassupposed to be at the restaurant some time between 10 and'10:30 a.m., in time to have the dining room ready for lunchcustomers.He denied that Riscigno or Fidalgo had evercautioned him about being tardy.I find the testimony of Respondent's witnesses Riscigno,Fidalgo, and Murawsky more persuasive in this area. Sinceit is uncontradicted that all other waiters had to report at10 a.m.,it is difficult to believe that Hernandez would havebeen given special treatment.I find that Hernandez waslate for work on every day of his employment and warnedabout it on three occasions by Respondent's representa-tives.2.Analysis and additional findings andconclusionsAlthough I have found that Hernandez had been warnedmore than once about his constant failure to report to workon time, I am unable to credit Respondent's contentionthat it fired him when it did only because of his tardiness.First of all, the timing of the discharge cuts againstRespondent's argument. General Manager Riscigno firstlearned of Hernandez organizing Respondent's employeeson March 1, 1974, at approximately 3:30 p.m. Not morethan 2 hours later, he found it important enough totelephone Hernandez at his other place of employment toannounce his termination. This hasty, odd behavior neededa believable explanation, but none was forthcoming, forRiscigno's testimony that it had been determined on thepreviousWednesday to fire Hernandez at the close ofbusiness on Friday, but that he "blew it," meaning, Iassume,forgot to do it, and let Hernandez slip out of therestaurant,was most unconvincing. If it was importantfrom a business standpoint that Hernandez not workanother day, he would not have forgotten it, and, in anyevent,Fidalgo, who hired Hernandez and who was bent on25getting rid of him quickly, according to his testimony,could have handled the matter.Moreover,Riscigno's andFidalgo's testimony about who hands out paychecks onFriday and about where they were and why they did notseeHernandez leave the restaurant after work was lame,and I have credited Hernandez'testimony that they weretogether when he left,that one of them handed him hisweekly paycheck,and that both indicated that they wouldsee him again on the following Monday at work.Not only was Respondent's failure to fire Hernandezbefore he left work on Friday and the speed and manner ofits action in terminating him as soon as- it learned of hisorganizing activities an indication that no firm decisionhad been made on Wednesday to let him go on Friday, butFidalgo's testimony on the point was somewhat contradic-tory and appeared to me to be designed to buttressRespondent's case.As indicated earlier,he at first statedthatwhen he went to Riscigno seeking Hernandez'discharge,Riscigno told him that because Respondent didnot have enough waiters it might "have to hold off lettinghim go."It, was only on cross-examination that Fidalgoamplified his testimony to include,first,"possibly"lettingHernandez go at the end of the week,and then a decisionto "definitely"terminate him on Friday.Riscigno's explanation for why, having fumbled Hernan-dez' separation on Friday,he did not wait until Monday totalk with him clearly shows that he was motivated by morethan Hernandez'inability to get to work on time. Hetestified that because he had arranged an employeemeeting for the followingMonday tohearwhatevergrievances or problems the employees had, he did not wantHernandez at the meeting because he thought he would bea disrupting influence. He added that if Hernandez werepresent at the meeting he assumed"that he would be therestrictly to discuss bringing a union in. "I have found that Hernandez was not a candid witness inthe area of tardiness,but I was equally unimpressed byRiscigno's testimony concerning his meetings and conver-sations with Hernandez and Barrera. Hernandez'testimo-ny was more logical than Riscigno's, and he corroboratedby Barrera in regard to one meeting. If Riscigno toldHernandez,when he telephoned him at 7:30 p.m. onMarch 1,that he was fired because he had gone behind hisback in organizing the employees,itwould not beunnatural for Hernandez to respond`that he had a majorityof employees with him, as he testified. I do not considerRiscigno's admission abnormal,for he admitted he wasquite upset in a subsequent meeting with Hernandez whenhe sought to inspect the union authorization cards andfound that Hernandez did not have them.I believe that hewas also disturbed when he discovered, just 2 hours before,thatHernandez was a union organizer and had notrecovered enough to resist confronting Hernandez with theinformation when he spoke with him on the telephone. His 26DECISIONSOF NATIONALLABOR RELATIONS BOARDconduct and statements then are in character with what hesaid to a group of employees on February, 28 or March 2.5Employee Santalla testified credibly and without contra-diction that on February 28, 1974, Riscigno spoke with himand two other waiters and asked if union cards had beenbrought into the restaurant. When Santalla admitted thatsuch was the case, Riscigno stated that he had had a badexperience with a union in Chicago, that he did not want aunion in the place, and that if he had "to put everybodyout" he would.I credit Hernandez' and Barrera's testimony in regard totheir conversations with Riscigno, and I fmd, therefore,thatRiscigno toldHernandez during theirMarch 1telephone conversation that he was being terminatedbecause he was organizing for the Union, that he madeessentially the same admission when he saw him onSaturday, and later told Barrera, when he met with himand Hernandez at the restaurant on March 4, that he hadfired Hernandez because of his union activities.Ifind and conclude, therefore, that Respondent wasmotivated in substantial part by' Hernandez' unionactivities in discharging him when it did, even though thereexisted good reason to discharge him earlier. By suchconduct, Respondent violated Section 8(a)(3) and (1) of theAct 6Respondent contends that even if I fmd that Hernandez'discharge were unlawfully motivated, neither reinstatementnor backpay should be ordered because Hernandez wouldhave been discharged no later than the morning ofMonday, March 4, effective Friday, March 1, 1974, I agreewith Respondent in part, for I am convinced that prior toMarch 1, Respondent had decided to replace Hernandez,when it was convenient to do so, because of his poorattendance- record. Iwill,therefore,not order himreinstated. I do not agree, however, that Hernandez wouldhave been discharged on March 4, 1974, at the latest, for Ihave foundagainstRespondent's contention that adecisionwasmade on Wednesday, February 27, todischarge him on Friday, March 1, but that it was notimplemented only because Riscigno forgot to do it. Thedate of Hernandez' termination is, therefore, indefinite, butI think it is reasonable to conclude that Respondent wouldhave effected it no later than 30 days after he was actuallydischarged. Backpay will, therefore, be ordered only for theperiod of March 1, 1974, to April 1, 1974.75Riscigno testified that this incident occurred on March 2, but employeeSantalla said it was on February 28, 1974. Legally, and as a matter ofevidence bearing on Hernandez'discharge and Riscigno's statements tohim, the difference is unimportant.6NL.RB. v. Solo Cup Company,237 F.2d 521, 525 (C.A. 8, 1956);N.L.RB. v. American Manufacturing Coinpany of Texas,351 F.2d 74, 79(C.A. 5, 1965).7SeeTomahawk Boat Manufacturing Corporation,144NLRB 1345(1963);Coco-ColaBottlingCompany of Sacremento,146 NLRB 1045, 1057(1964);Superior Gas Service, Inc.,167 NLRB 155, 170 (1967).8 I find no merit in Respondent's argument that since it posted a noticeto employees on March7, 1974,disavowing this conduct,no additionalB.Independent Violation of Section 8(a)(1) of theAct1.Interrogation and threatsAs found above, Riscigno interrogated employee Santal-laand others on or about March 1, 1974, about thedistribution of union authorization cards, stated-that heopposed having a union among, the employees, andthreatened to "put everybody out" if he had to. In thecontext, Respondent's interrogation was coercive. Respon-dent also twice stated to Hernandez that he was beingterminated because he attempted to organize the employ-ees. I fmd that by its interrogation and threats, Respondentviolated Section 8(a)(1) of the Act .82.Respondent's attempt to view the signed unionauthorization cardsHaving previously found that Hernandez'version of hisconversationswithRiscigno after his discharge is morecredible than-Riscigno's,Ifmd further that Riscignotelephoned Hernandez at 9 a.m. Saturday,March 1, andasked him to meet him at the restaurant -and bring theunion authorization cards with him.When Hernandezarrived at the restaurant, Riscigno asked for the cards andbecame angry when he learned that Hernandez did nothave,them with him. Riscigno conceded that he wanted tosee the cards and would not have agreed to meet withHernandez on any other basis,but he'testified that he hadno intention of discovering the identity of the card signersbut merely wanted to fmd"out what in the world they wereand what he had."Ifind that Respondent had nolegitimatebasis for insisting on viewing the Union'sauthorization cards and that, in the circumstances of thiscase, its attempt to obtain them constituted interference,restraint,and coercion in violation of Section 8(aXl) of theAct .93.The no-solicitation no-distribution ruleOn or about May 15, 1974, Respondent posted a rule,which remained posted for 1 day, providing that "Nosolicitation or distribution of literature will be permittedduring working time within the restaurant," and "Nosolicitation or distribution of literature will be permitted inthe customer areas of the restaurant at any time, whetherworking or non-working time." General Counsel concedesthat the portion of the rule relating to the prohibition ofsolicitation or distribution of literature during workingtime within the restaurant is clearly valid, but she contendsthat the prohibition against solicitation or distribution ofremedy isrequired.The conductwas not isolated and the notice does notcover other matters found herein to be a violationof the Act.In any case,even if Respondent had completely complied with a Board order ratherthan taking the voluntaryactions itdid in thiscase, it would notmake thematter moot.N.L.R.B. v. Mexia Textile Mills,Inc., 339 U.S. 563, 567.9Respondent does not claim it was testing the Union's claim to be themajonty representative of the employees, preparatoryto recognizing it assuchif theclaim was valid, when Riscigno asked to see the unionauthorization cards.Actually, the Unionhad not made such a claim at thattime to Respondent's knowledge.See Cramco,Inc,162 NLRB1442,`1450-51(1967). BANKERS CLUB, INC.literature "in the customer areas of the restaurant at anytime,whether working or non-working time" is invalidbecause it is overly broad.10The record shows that employees presently report towork at 10:30 a.m. and take a break from 11 a.m. to 11:30a.m. for lunch, which they eat in a banquet room, which isat one end of the main dining room but separate from it.The dining room opens for regular customer business at 12noon, but the bar of the club opens at 11:30 a.m., andcustomers begin to arrive around that time. EmployeeSantalla testified without contradiction that persons eatingin the banquet room cannot be observed by persons in thebar and that he has neverseena customer in the diningroom area while employees are eating lunch in the banquetroom.The Board has long approved employer rules prohibitingall solicitation, even during employees' nonworking time,in thesellingareas of stores and other establishments, suchas restaurants, on the theory that such activity might tendto drive away customers.11InRepublic Aviation Corp. v. N.LR.B.,324 U.S. 793,803-804, fn. 10, the Supreme Court approved the Board'sholding inPeyton Packing Company,49 NLRB 828, 843(1943), that although an employer may make reasonablerulescovering conduct of employees on company time andmay prohibit solicitation during working hours, ruleswhich will be considered presumptively valid, "It is no lesstrue that time outside working hours, whether before orafterwork, or during luncheon or rest periods, is anemployee's time to use as he wishes without unreasonablerestraint, although the employee is on company property.It is therefore not within the province of an employee topromulgate and enforce a rule prohibiting union solicita-tion by an employee, outside of working, hours, although oncompany property. Such a rule must be presumed to be anunreasonable impediment to self-organization and there-fore discriminatory in the absence of evidence that specialcircumstances make the rule necessary to maintain orderor discipline." In the cases of restaurants or otherestablishmentswhere customers are present it is theirpresence and the likelihood of their being exposed to unionactivities 'that creates the "special circumstances" thatjustify infringing on employees' basic rights.Iagreewith General Counsel, however, that it is thelikelihood of customers being present that legitimatized the10The rule was postedalmost, 3months after the union activitycommenced,and it was drafted by counsel after Itiscigno advised him thatone employeewas solicitingfor the Union on company time and asked thata more specificrule against"solicitations" be drafted. I do not believe, asGeneral Counsel suggests,thatthe evidence will support's finding that inposting therule Respondent was only attempting to put an end to unionactivitiesand was, therefore, discriminatorily motivated.11May Department Stores Co., d/b/a Famous-Barr Company,59 NLRB976, 981 (1944), enfd. as modified 154 F.2d 533 (C.A. 8), cert, denied 329U.S.725; J.L.Hudson Company,67 NLRB 1403 (1946);Goldblatt Bros.,Inc.,77 NLRB 1262 (1948);Marshall Field & Company,98 NLRB 88 (1952);McDonald's Corporation d/b/a McDonalds ofPalolo,205 NLRB 404 (1973).12 InJ L. Hudson Company, supra4the Board, in approving the rule,noted thatcustomersare "normally" present on the selling floors, and itfound that it had not been intended, to cover union solicitation off theselling floor during nonworking time, InGoldblatt Bros., Inc., supra,insustainingthe validity of a rule covering solicitation in a department store'srestaurant,the Board reliedon the fact that employees off duty, unionorganizers, and customerswere in closecontact witheachother. InMarshall27rule against solicitation in the citedcases, for if there are nocustomers present or likely to be present, the employerdoes not need such a sweeping rule to protect his business,and so it would be unreasonable to strike the balance in hisfavor when weighing employee rights under the Act againsthis right to run his 'business efficiently.12 Although thebanquet room in a broadsenseis a "customer" or "selling"area, because it is used by members for special parties, in areal sense it is not when no customers are likely to bepresent, which is the case between 11 and 11:30 a.m., whenthe employees eat their lunch before the restaurant opensfor business. I can see no business or other legitimatereason for Respondent to prohibit solicitation in that areaduring the employees' lunch break, and accordingly I findthat the rule is overly broad and unlawful.I also find that the rule is defective on another ground inthat it appears to include in its prohibitions, and mayreasonably so read by employees,anyunion activity on theemployees' own time before or after working hours. Thereappears to be no justification, and none has beensuggested, for forbidding employees from soliciting for theUnion on their way to and from the timeclock when therestaurant is closed to the public.13 I fmd that the no-solicitation rule posted by Respondent on May 15, 1974, isunlawfully restrictive and that Respondent thereby violat-ed Section 8(a)(1) of the Act.Although I have found the no-solicitation part of the ruleinvalid, I believe that other considerations justify, thatportion of the rule prohibiting the distribution of literatureat any time in the customer areas of the restaurant.14Employee conversations at lunch in the banquet room oron the way to and from the timeclock while the restaurantisclosed will not disturb customers, but literature in thecustomer area not only might create a litter problem, butmight also antagonize customers who fmd and read adiscarded copy. Whatever short- or long-run ill effects oncustomer appetite or patronage might flow from a flyeradvocating a boycott of lettuce or grapes, not to mentionone attacking Respondent's labor policies- with orwithout recommendations - I cannot say, but Respondentshould not have to bear the risk of any when there areother areas for distribution in the restaurant. I fmd that theno-distribution portion of the rule is not overly broad andillegal.Field & Company, supra,the Board devoted considerablethought todeterminingexactly what. areas shouldbe considered"sellingareas" and itdid not permit an interdictionof solicitation in certainareas offthe sellingfloor even thoughcustomers sometimes frequented those areas.Of course,consistentwiththe requirementthat the ruleconform with legitimatebusinessneeds, ifitprohibitsactivitiesinnonpublic areas of theestablishment it isdiscriminatory.Montgomery Ward& Co., Inc.,145 NLRB846 (1964).13Respondent may nothaveintended such a prohibition,but the well-settled rule in these cases is thatany ambiguityin therule worksagainst itspromulgator rather thanagainstthe employees to whomit applies.N.LRB.v.Harold Miller, d/b/a Miller Charles & Co.,341 F.2d 870, 874 (C.A. 2,1965);FashionFair Inc.,163 NLRB 97, 99-100(1967)_ It is not difficult todraft a rule which makes it clear that it applies only when theestablishmentisopen.See, for example,TheMayDepartmentStores Company d/b/aFamous-Barr Company,174 NLRB 770, 779 (1969).14 SeeStoddard-QuirkManufacturingCa., 138 NLRB 615, 619-621(1962). 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also find, as the record shows, that on or about May 15,1974,Maitre d' Fidalgo called employee Santalla asideand, after first stating that he especially wanted to speak tohim sincehe was well known to be one of the principal"union menin the place," read him the no-solicitation andno-distribution rule which Respondent posted later, andthen warned him that he would be in trouble if he violatedit.There is no evidence that Santalla had engaged in unionactivity during working time, or, for that matter, at anytime.As found earlier, Riscigno had previously interrogat-ed Saritalla about the presence of union authorizationcards in therestaurant.By Fidalgo's singling out ofSantalla for warning and special treatment, RespondentviolatedSection 8(a)(1) of the Act, because, in thecircumstancesof thiscase,itsconduct had the naturaltendency to inhibit Santalla in the exercise of his rightsunder Section7 of the Act.15IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Angel Hernandez' discharge onMarch 1, 1974, was accelerated because of his unionactivities but that Respondent intended to replace him nolater than 30 days thereafter, I will not recommend that hebe offered reinstatement, but only that he be made wholefor any loss of earnings he may have suffered as a result ofhis discharge during the period commencing on March 1,1974, and ending on March 31, 1974, by payment to him ofa sum of money equal to what he normally would haveearned during said period, less net earnings, with backpayand interest thereon to be computed in the mannerprescribed by the Board inF.W.Woolworth Company,90NLRB 289 (1950) andIsisPlumbing & Heating Co.,138NLRB 716 (1962).On the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of the Act.2.The Union is a labor organization within themeaning of the Act.3.By discharging Angel Hernandez for engaging inunion activities, Respondent violated Section 8(a)(3) and(1) of the Act.4.By coercively interrogating employees about theirunion activities and by threatening employees withreprisals for engaging in union activities, Respondentviolated Section 8(a)(1) of the Act.5.By posting and enforcing an invalid no-solicitationrule, Respondent violated Section 8(a)(1) of the Act.6.By calling said rule to an employee's attention in amanner calculated to interfere with said employee's right ofself-organization,Respondent' violated Section 8(a)(1) ofthe Act.7.By seeking to discover the identity of unionadherents by asking an employee to show it the Union'sauthorization cards, Respondent violated Section 8(a)(1) ofthe Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.Upon the foregoing findings of fact, conclusions of law,upon the entire record, and pursuant to Section 10(c) of theAct, I recommend the following:ORDER 16The Respondent, Bankers Club, Inc., Miami, Florida, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees because they engage in unionactivities.(b) Threatening employees with reprisals because theyengage in union activities.(c)Coercively interrogating employees about their unionactivities.(d) Promulgating or maintaining an unlawful no-solicita-tion rule.(e)Coercively calling employees' attention to said no-solicitation rule.(f)Asking any employee to show the Company anysignedunion authorization cards for the purpose ofdiscovering who signed them.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Make Angel Hernandez whole for any loss of paysuffered by reason of the discrimination against him asprovided above in the section entitled "The Remedy."(b) Rescind the no-solicitation portion of its rule againstno-solicitation and no-distribution atanytime in thecustomer area of the restaurant.(c)Preserve and, upon request, make available to theBoard or its agents payroll and other records necessary tocompute the backpay rights, as set forth in "The Remedy"section of this Decision.(d) Post at its Miami, Florida, restaurant, copies of theattached noticemarked "Appendix." iz Copies of saidnotice, on forms provided by the Regional Director forRegion 12, shall, after being dilly signed by Respondent, beposted immediately upon receipt thereof, in conspicuousplaces, including all places where notices to employees arecustomarily posted, and be maintained by it for 60consecutive days. Reasonable Steps shall be taken to insure15 SeeMontgomery Ward & Co.,189 NLRB 80, 82 (1971).16 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, thefindings,conclusions,recommendationsand recommended Orderherein shall, asprovidedin Sec.102 48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes.17 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of theNationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." BANKERS CLUB, INC.that said notices are not altered,defaced or covered by anyother material.(e)Notify the Regional Director for Region 12, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees the following rights:To organize themselvesTo form,join,or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protection.WE WILL NOT interrogate our employees about theirunion activities.WE WILL NOT threaten our employees with reprisalsfor engaging in union activities.WE WILL NOT ask anyone to show us signed unionauthorization cards in order to find out who signedthem.WE WILL NOT post and/or call to our employees'attention any no-solicitation rule, in a manner calculat-29ed to interfere with the employees'rightof self-organization.WE WILLNOT dischargeany employeeor otherwisediscriminate against him or her becauseof his or hermembershipin, or activities on behalf,of,Hotel,Motel,Restaurant,Hi-RiseEmployees andBartenders Union,Local 355, AFL-CIO, or any otherlabor organization,in order totry to discourageour employees from beingor becoming members of or joining in activities onbehalf of the above-named Union,or any other labororganization.WE WILLNOT inany othermanner interfere with,restrain,or coerce our employees in the exerciseof theirright to self-organization,to form labor organizations,to join or assist the above-named Union,or any otherlabororganization,tobargaincollectively throughrepresentativesof their ownchoosing,to engage inconcerted activitiesfor thepurposeof collectivebargaining or other mutual aid or protection, or torefrainfrom any andall such activities.WE wu.L rescind and not enforce our unlawful no-solicitation rule.WE WILLmake Angel Hernandez whole for any lossof earnings sufferedby reasonof the discriminationagainst him.All ouremployees are free to become,remain,or refrainfrom becoming or remaining members of Hotel,Motel,Restaurant,Hi-Rise Employees and Bartenders Union,Local 355, AFL-CIO, or any otherlabor organization.BANKERS CLUB, INC.